CLD-284                                            NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                  No. 15-1298
                                  ___________

                               ISAAC NARANJO,
                                         Appellant

                                        v.

  CITY OF PHILADELPHIA; DISTRICT ATTORNEY PHILADELPHIA; PUBLIC
 DEFENDER OFFICE OF PHILADELPHIA COUNTY; GEORGEANNE V. DAHER,
        is a Judge of the Court Municipal of Philadelphia County and presided the
       preliminary hearing of February 15, 2002 in Rm. 906; FLO MESSIER, is an
      Attorney from the Public Defender Office of Philadelphia County and was in
           the preliminary hearing of February 15, 2002, apparently, representing
   plaintiff case; JENNIFER BRETSCHNEIDER, is A.D.A. of Philadelphia County,
       was counsel for the commonwealth in plaintiff trial; DAVID SANTEE, is an
        Attorney from the Public Defender Office of Philadelphia County and who
       represent plaintiff in trial; JEFFREY AZZARANO, is an Attorney from the
     Public Defender Office of Philadelphia County; DENNIST KELLY, is or was a
     Deputy of the Public Defender Office of Philadelphia County; ANDREW GAY,
          is an Attorney from the Public Defender Office of Philadelphia County;
  RAYFORD A. MEANS, is a Judge from the Court of Common Pleas of Philadelphia
       County; ELAYNE C. BRYN, who was appointed to represent plaintiff in his
     PCRA Petition, Bar No. 051050; CORREALE STEVENS, is a President Judge
     from the Pennsylvania Superior Court; MARY JANE BOWES, is a Judge from
    the Pennsylvania Superior Court; JAMES J. FITZGERALD, III, is a Justice from
                               the Pennsylvania Superior Court
                        ____________________________________

                  On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                           (D.C. Civil No. 2-14-cv-07260)
                  District Judge: Honorable Mitchell S. Goldberg
                     ____________________________________
        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    July 30, 2015
       Before: FUENTES, GREENAWAY, JR. and VANASKIE, Circuit Judges

                           (Opinion filed: September 15, 2015)
                                        _________

                                         OPINION*
                                         _________

PER CURIAM

       Isaac Naranjo, a Pennsylvania inmate proceeding pro se and in forma pauperis,

appeals from the District Court’s order dismissing his 42 U.S.C. § 1983 complaint. For

the reasons set forth below, we will summarily affirm.

                                              I.

       Naranjo’s action arises out of his 2003 criminal conviction for aggravated assault,

criminal trespass, terroristic threats, simple assault, contempt of court, and attempted

murder. He contends that he was not charged initially or ever for some of these offenses,

that some of the charges were dismissed, and that the defendants knew about this and

conspired against him to violate his constitutional rights. The defendants include the City

of Philadelphia; the District Attorney of Philadelphia and an assistant district attorney;

the Public Defender of Philadelphia, several public defenders, and court-appointed post-




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
conviction counsel; and numerous judges. He seeks declaratory relief, damages, and

immediate release from prison.

       Pursuant to its screening obligations under 28 U.S.C. § 1915, the District Court

dismissed Naranjo’s complaint as frivolous. The District Court did not grant Naranjo

leave to amend because it found that amendment would be futile. Naranjo timely

appealed.

                                              II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and our review of the District

Court’s dismissal order is plenary. See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir.

2000). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). We will summarily affirm the District Court’s judgment because this appeal

does not present a substantial question. See 3d Cir. LAR 27.4; 3d Cir. I.O.P. 10.6.

       The District Court correctly concluded that prosecutors and judges are immune

from damages claims arising from their official acts. See Imbler v. Pachtman, 424 U.S.
409, 430-31 (1976) (“[I]n initiating a prosecution and presenting the State’s case, the

prosecutor is immune from a civil suit for damages under [§] 1983”); Gallas v. Supreme

Court of Pa., 211 F.3d 760, 768 (3d Cir. 2000) (“The Supreme Court long has recognized

that judges are immune from suit under section 1983 for monetary damages arising from

their judicial acts.”). Moreover, to the extent Naranjo seeks damages for his allegedly
                                               3
unlawful conviction and incarceration, he must first allege that the conviction or sentence

has been reversed, expunged, declared invalid, or called into question, which he failed to

do. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). Indeed, Naranjo alleges that

he is still incarcerated for these crimes and that his efforts to overturn his conviction were

unsuccessful. Dismissal of his damages claims against the judges and prosecutors was

therefore proper.

       As to his requests for preliminary and permanent injunctions, judges are generally

immune from claims under § 1983 for injunctive relief. See Azubuko v. Royal, 443 F.3d
302, 304 (3d Cir. 2006). Prosecutors do not share this immunity, see Supreme Court of

Va. v. Consumers Union of the U.S., 446 U.S. 719, 736 (1980), but Naranjo’s requests

for injunctive relief are nonetheless flawed. He seeks immediate release from prison, but

he cannot obtain this relief via a § 1983 complaint; rather, he must file a petition for a

writ of habeas corpus. See Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002) (holding

that “whenever the challenge ultimately attacks the ‘core of habeas’—the validity of the

continued conviction or the fact or length of the sentence—a challenge, however

denominated and regardless of the relief sought, must be brought by way of a habeas

corpus petition”). Naranjo also requests that the Court suspend the defendants’ licenses

and jobs, but even if they violated his rights in the past, he does not allege any reason to

believe that he might suffer such treatment in the future. This claim for injunctive relief




                                              4
is thus purely speculative and does not present a “case or controversy” under Article III.

See City of Los Angeles v. Lyons, 461 U.S. 95, 101-110 (1983).1

       The District Court also correctly concluded that the public defenders and court-

appointed counsel were not subject to suit under § 1983. See Black v. Bayer, 672 F.2d
309, 320 (3d Cir. 1982) (holding that “public defenders and court-appointed counsel

acting within the scope of their professional duties are absolutely immune from civil

liability under § 1983”), abrogated on other grounds by D.R. v. Middle Bucks Area

Vocational Technical Sch., 972 F.2d 1364, 1368 n.7 (3d Cir. 1992). As to the City of

Philadelphia, dismissal was proper because a municipality cannot be held liable pursuant

to a respondeat superior theory under § 1983, and Naranjo failed to allege that the City

had a policy, custom, or practice that led to the alleged constitutional violations. See

Groman v. Twp. of Manalapan, 47 F.3d 628, 637 (3d Cir. 1995) (citing Monell v. Dep’t

of Soc. Servs, 436 U.S. 658, 694-95 (1978)). .

       Because the defendants are either not capable of being sued or Naranjo’s claims

against them are legally flawed, the District Court correctly concluded that amendment of

Naranjo’s complaint would be futile. See Fletcher-Harlee Corp. v. Pote Concrete


1
  Naranjo’s claim for declaratory relief is similarly flawed. He seeks a declaration that
the defendants violated his constitutional rights, but a party seeking a declaratory
judgment “must allege facts from which it appears there is a substantial likelihood that he
will suffer injury in the future.” Bauer v. Texas, 341 F.3d 352, 358 (5th Cir. 2003)
(citing Lyons, 461 U.S. at 102-03). Naranjo does not allege that he will be subject to the
alleged conduct in the future, and, in any event, even if the defendants violated his rights
in the past, he is not entitled to a declaration to that effect. See Brown v. Fauver, 819
F.2d 395, 399-400 (3d Cir. 1987).
                                              5
Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007) (“[I]n civil rights cases district courts

must offer amendment—irrespective of whether it is requested—when dismissing a case

for failure to state a claim unless doing so would be inequitable or futile.”); Grayson v.

Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). Accordingly, the District Court

properly dismissed the complaint without granting leave to amend.

                                             III.

       There being no substantial question presented on appeal, we will summarily affirm

the judgment of the District Court.




                                              6